DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 rejected under 35 U.S.C. 102(a)(2) as being taught by Tenney; John A. et al. (US 20160035079 A1)
Regarding claim 1, Tenny teaches, 
A tool positioning system, (Abs, system to locate “a tool extending from an arm” of a robot based on the tool location in the camera's coordinate system) comprising: 
an articulating probe; (¶64 and Fig. 1-110, “movable arm 110 for positioning and orienting an end-effector tool”)
a stereoscopic imaging assembly (¶66 and Fig. 1, camera system 140 including “a pair of stereo cameras 150” where the “camera systems 140 may be directly attached or coupled to the movable arm 110”) for providing an image of a target location, (¶66 and 67, “stereo cameras 210 and 220” which provide “detailed view of the hair follicles for dissection” and “provide and overview of the harvest area”) comprising: 
a first camera assembly (¶85,90, Fig. 4B-470 and 5-510, stereo “camera pair 470” similar to camera system 510 which is also a “stereo pair of cameras”) comprising a first lens (¶85, “lenses of the cameras” 470) and a first sensor, (¶85, “cameras 471 and 472”) wherein the first camera assembly (¶92 and Fig. 5, camera system “510” with respective field of view “530” as depicted in Fig. 5) is constructed (¶91, “camera systems 510”  having a fixed location) and arranged to provide a first magnification of the target location; (¶92, “camera system 510 with a lower resolution and wider field of view can be used to guide the robotic tool to general areas of the scalp” where fields of view 530 and 540 overlap) and 
a second camera assembly (¶85,90, Fig. 4B-480 and 5-520, stereo “camera pair 480” similar to camera system 520 which is also a “stereo pair of cameras”) comprising a second lens (¶85, “lenses of the cameras” 480) and a second sensor, (¶85, “cameras 481 and 482”) wherein the second camera assembly (¶92 and Fig. 5, camera system “520” with respective field of view “540” as depicted in Fig. 5) is constructed (¶91, camera systems “520” having a fixed location) and arranged to provide a second magnification of the target location; (¶92, “camera system 520 with a higher resolution and narrower field of view can be used to guide the robotic tool to specific follicles for hair extraction and to precise locations for implantation” where fields of view 530 and 540 overlap)
wherein the second magnification is greater than the first magnification. (¶66 and 92, stereo camera “capture differing (e.g., broader and narrower) fields of view” such that “the camera systems 510 and 520 may have different resolutions” where “field of view 530 of the camera system 510 is wider than the field of view 540 of the camera system 520” such that camera system 510 has a “lower resolution” and camera system 520 has a “higher resolution”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483